United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Columbia, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-312
Issued: April 23, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 15, 2013 appellant filed a timely appeal from a September 16, 2013
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) denying her
request for reconsideration. The last merit decision of record was OWCP’s May 15, 2013
decision. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3 and because more than 180 days elapsed between the last merit decision to
the filing of this appeal,2 the Board lacks jurisdiction to review the merits of this case.3

1

5 U.S.C. § 8101 et seq.

2

The 180th day following May 15, 2013 was November 11, 2013. As November 11, 2013 was a federal holiday,
the Board would have jurisdiction over the May 15, 2013 decision if the appeal had been mailed on Tuesday,
November 12, 2013. See 20 C.F.R. §§ 501.3(f)(1)(2). The appeal however was mailed on November 15, 2013.
3

For decisions issued prior to November 19, 2008, a claimant had up to one year to file an appeal. An appeal of
OWCP decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e).

ISSUE
The issue is whether OWCP properly denied appellant’s request for further review of the
merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On March 29, 2013 appellant, then a 50-year-old mail processing clerk, filed a traumatic
injury claim (Form CA-1) alleging that on January 27, 2013 she sustained a bilateral shoulder
injury when she placed a tub of magazines in a container while working on the flat sorter
machine.4 She stopped working and first received medical care on January 27, 2013.
Appellant’s supervisor stated that she was unaware that appellant had an accident when appellant
informed her that she had to leave because her shoulder was hurting.
In a January 27, 2013 discharge form, Dr. James Lee, an emergency room physician,
diagnosed musculoskeletal shoulder pain.
In an April 17, 2013 narrative statement, appellant reported that she reinjured her left
shoulder on January 27, 2013 when she felt a numbing sensation after placing a tub in the
container that morning. She stated that the pain was severe which caused her to seek emergency
medical treatment.
Medical reports dated April 25, 2012 to March 1, 2013 were submitted from
Dr. Matthew D. Welsch, a Board-certified orthopedic surgeon. In an April 15, 2012 report,
Dr. Welsch reported that appellant complained of left shoulder pain which she related to an
injury which occurred in November 2011 at work. Appellant recalled lifting and pulling
magazines in a tub off a conveyer when she felt a burning or pulling sensation in the left
shoulder. Dr. Welsch diagnosed left shoulder rotator cuff tear and appellant underwent left
shoulder arthroscopic rotator cuff repair on May 15, 2012. Treatment notes dated May 23 to
October 15, 2012 noted appellant’s improved progress post left shoulder rotator cuff repair. A
November 26, 2012 report noted mild left shoulder swelling due to possible overuse.
In a February 8, 2013 report, Dr. Welsch reported that appellant returned for treatment
after a recent injury that occurred about two weeks prior when she was lifting a tub at work and
felt pain in her left shoulder. Appellant stated that she felt a pulling sensation across the shoulder
and lateral neck without any popping sensation. Dr. Welsch noted appellant’s prior May 15,
2012 left shoulder arthroscopic rotator cuff repair. Physical examination revealed no evidence of
full-thickness tear. Dr. Welsch diagnosed left shoulder pain.
In a March 1, 2013 report, Dr. Welsch noted that appellant complained of more pain in
the right shoulder than left which she believed was due to more right arm activity. X-rays of the
right shoulder revealed mild acromioclavicular (AC) arthritis. Dr. Welsch diagnosed right

4

The Board notes that on August 17, 2012 appellant filed a Form CA-1 alleging a left shoulder injury on June 6,
2011 as a result of placing a tub of magazines into a container, claim No. xxxxxx932. By decisions dated October 1,
2012 and January 22, 2013, OWCP denied appellant’s traumatic injury claim.

2

shoulder rotator cuff tendinitis and AC arthritis and status post left shoulder arthroscopic rotator
cuff repair.
By decision dated May 15, 2013, OWCP denied appellant’s claim finding that the
medical evidence failed to establish that her injury was causally related to the accepted
January 27, 2013 employment incident. It noted that she had established a firm medical
diagnosis of right shoulder rotator cuff tendinitis, AC arthritis but failed to establish that it was
causally related to the January 27, 2013 work incident. OWCP further noted that appellant failed
to establish a firm medical diagnosis for the left shoulder as pain was not an acceptable
diagnosis.
On August 27, 2013 appellant requested reconsideration of OWCP’s decision.
In an April 10, 2013 medical report, Dr. Welsch diagnosed right shoulder rotator cuff
tendinitis and AC arthritis and status post left shoulder arthroscopic rotator cuff repair.
By letter dated August 5, 2013, Dr. Welsch reported that he began treating appellant on
April 25, 2012 for left shoulder pain that began after she was pulling magazines off of a
conveyer at work. A magnetic resonance imaging (MRI) scan revealed rotator cuff tear and
appellant underwent rotator cuff repair on May 15, 2012. Dr. Welsch noted that she did well
postoperatively and experienced occasional soreness of the shoulder. He most recently evaluated
appellate on April 10, 2013 and found that she was doing well with good range of motion and
minimal pain. Dr. Welsch opined that her work injury caused a rotator cuff tear.
By decision dated September 16, 2013, OWCP denied appellant’s request for
reconsideration finding that she neither raised substantive legal questions nor included new and
relevant evidence.5
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under 5 U.S.C. § 8128(a), OWCP
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by OWCP; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.6 Section 10.608(b) of OWCP regulations provide
that when an application for reconsideration does not meet at least one of the three requirements
enumerated under section 10.606(b)(2), OWCP will deny the application for reconsideration
without reopening the case for a review on the merits.7

5

The Board notes that appellant submitted additional evidence after OWCP rendered its September 16, 2013
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision. Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R. § 510.2(c)(1); Dennis E.
Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952).
6

D.K., 59 ECAB 141 (2007).

7

K.H., 59 ECAB 495 (2008).

3

ANALYSIS
The Board finds that the refusal of OWCP to reopen appellant’s case for further
consideration of the merits of her claim, pursuant to 5 U.S.C. § 8128(a), did not constitute an
abuse of discretion.
The issue presented on appeal is whether appellant met any of the requirements of
20 C.F.R. § 10.606(b)(2), requiring OWCP to reopen the case for review of the merits of the
claim. In her August 27, 2013 application for reconsideration, appellant did not show that
OWCP erroneously applied or interpreted a specific point of law. She did not advance a new and
relevant legal argument. The underlying issue in this case was whether appellant’s injury was
causally related to the accepted January 27, 2013 employment incident. That is a medical issue
which must be addressed by relevant medical evidence.8
While appellant submitted new medical reports dated April 10 and August 5, 2013 from
Dr. Welsch whose April 10, 2013 report is essentially identical and repetitive of his March 1,
2013 report which was previously considered by OWCP. It is insufficient to reopen the case for
review of the merits of appellant’s claim.9 Dr. Welsch’s August 5, 2013 report discusses
appellant’s prior April 25, 2012 diagnosis of left shoulder rotator cuff tear which he opined was
caused by her work injury. This report is irrelevant and immaterial to the issue at hand as the
physician’s diagnosis and opinion on causation relates to a work incident and injury sustained
prior to the January 27, 2013 employment incident.10
Appellant failed to provide a medical opinion that the January 27, 2013 employment
incident caused her injury.11 The Board has held that the submission of evidence which does not
address the particular issue involved does not constitute a basis for reopening a case.12 Claimant
may obtain a merit review of an OWCP decision by submitting new and relevant evidence. In
this case, while appellant submitted new evidence, it was not relevant in the issue in this case.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). She did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
submit relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.

8

See Bobbie F. Cowart, 55 ECAB 746 (2004).

9

Evidence that repeats of duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a case. Eugene F. Butler, 36 ECAB 393 (1984).
10

Claim No. xxxxxx932. See D.B., Docket No. 12-376 (issued June 20, 2012).

11

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
12

Jimmy O. Gilmore, 37 ECAB 257 (1985); Edward Matthew Diekemper, 31 ECAB 224 (1979).

4

CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the September 16, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 23, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

